Title: From Thomas Jefferson to Martha Jefferson Randolph, 16 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington Mar. 16. 07.
                        
                        Mr Randolph continues well. nothing has happened to throw him back. he rides out now on good days in the
                            carriage. he came down to breakfast with us to-day. but the quantity of blood taken from him occasions him to recover
                            strength slowly. it is now certain that his calculation for departure will be truer than mine. judging by the advance of
                            his strength for the last week, it will take another week fully to get enough for his journey. above all things we must
                            take care that too early an attempt does not expose him to a relapse. my letter of next Friday will inform you more
                            certainly. I am poorly myself, not at all fit for a journey at this time. the remains of a bad cold hang on me, & for a
                            day or two past some symptoms of periodical head-ache. mr Coles & Capt. Lewis are also indisposed, so that we are but a
                            collection of invalids. I hope yourself & the family are in good health, and that we shall find you so on our arrival. I
                            have been late in forwarding my stores for Richmond. they only leave this to-day. God bless you and all our dear young
                            ones.
                        
                            Th: Jefferson
                            
                        
                    